Exhibit 10.7

MAVENIR SYSTEMS, INC.

 

 

2005 STOCK PLAN

 

 

1. Purposes of the Plan.    The purposes of this Stock Plan are to attract and
retain the best available personnel for positions of substantial responsibility,
to provide additional incentive to Employees, Directors and Consultants and to
promote the success of the Company’s business. Options granted under the Plan
may be Incentive Stock Options or Nonstatutory Stock Options, as determined by
the Administrator at the time of grant. Stock Purchase Rights may also be
granted under the Plan.

2. Definitions.    As used herein, the following definitions shall apply:

(a) “Administrator” means the Board or any of its Committees as shall be
administering the Plan in accordance with Section 4 hereof.

(b) “Applicable Laws” means the requirements relating to the administration of
Stock Plans under U.S. state corporate laws, U.S. federal and state securities
laws, the Code, any stock exchange or quotation system on which the Common Stock
is listed or quoted and the applicable laws of any other country or jurisdiction
where Options or Stock Purchase Rights are granted under the Plan.

(c) “Board” means the Company’s Board of Directors.

(d) “Change of Control” means (i) the acquisition of the Company by another
entity by means of any transaction or series of related transactions (including,
without limitation, any merger, consolidation or other form of reorganization in
which outstanding shares of the Company are exchanged for securities or other
consideration issued, or caused to be issued, by the acquiring entity or its
subsidiary, but excluding any transaction effected primarily for the purpose of
changing the Company’s state of incorporation), unless the Company’s
stockholders of record as constituted immediately prior to such transaction or
series of related transactions will, immediately after such transaction or
series of related transactions hold at least a majority of the voting power of
the surviving or acquiring entity or (ii) a sale of all or substantially all of
the assets of the Company by means of any transaction or series of related
transactions.

(e) “Code” means the Internal Revenue Code of 1986, as amended.

(f) “Committee” means a committee of Directors or of other individuals
satisfying Applicable Laws appointed by the Board in accordance with Section 4
hereof.

(g) “Common Stock” means the Company’s common stock, par value $0.001.

(h) “Company” means Mavenir Systems, Inc., a Texas corporation.



--------------------------------------------------------------------------------

(i) “Consultant” means any person who is engaged by the Company or any Parent or
Subsidiary to render consulting or advisory services to such entity.

(j) “Director” means a member of the Board.

(k) “Disability” means total and permanent disability as defined in
Section 22(e)(3) of the Code.

(l) “Employee” means any person, including officers and Directors, employed by
the Company or any Parent or Subsidiary of the Company. Neither service as a
Director nor payment of a director’s fee by the Company shall be sufficient to
constitute “employment” by the Company.

(m) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(n) “Exchange Program” means a program under which (a) outstanding Options are
surrendered or cancelled in exchange for Options of the same type (which may
have lower exercise prices and different terms), Options of a different type,
and/or cash, and/or (b) the exercise price of an outstanding Option is reduced.
The terms and conditions of any Exchange Program will be determined by the
Administrator in its sole discretion.

(o) “Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:

(i) If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation the Nasdaq National Market
or The Nasdaq SmallCap Market of The Nasdaq Stock Market, its Fair Market Value
shall be the closing sales price for such stock (or the closing bid, if no sales
were reported) as quoted on such exchange or system on the day of determination,
as reported in The Wall Street Journal or such other source as the Administrator
deems reliable;

(ii) If the Common Stock is regularly quoted by a recognized securities dealer
but selling prices are not reported, its Fair Market Value shall be the mean
between the high bid and low asked prices for the Common Stock on the day of
determination; or

(iii) In the absence of an established market for the Common Stock, the Fair
Market Value thereof shall be determined in good faith by the Administrator.

(p) “Incentive Stock Option” means an Option intended to qualify as an incentive
stock option within the meaning of Section 422 of the Code.

(q) “Nonstatutory Stock Option” means an Option not intended to qualify as an
Incentive Stock Option.

(r) “Option” means a stock option granted pursuant to the Plan.

 

- 2 -



--------------------------------------------------------------------------------

(s) “Option Agreement” means a written or electronic agreement between the
Company and an Optionee evidencing the terms and conditions of an individual
Option grant. The Option Agreement is subject to the terms and conditions of the
Plan.

(t) “Optioned Stock” means the Common Stock subject to an Option or a Stock
Purchase Right.

(u) “Optionee” means the holder of an outstanding Option or Stock Purchase Right
granted under the Plan.

(v) “Parent” means a “parent corporation,” whether now or hereafter existing, as
defined in Section 424(e) of the Code.

(w) “Plan” means this 2005 Stock Plan.

(x) “Purchaser” means a holder of Restricted Stock.

(y) “Restricted Stock” means Shares issued pursuant to the exercise of an Option
or a Stock Purchase Right.

(z) “Securities Act” means the Securities Act of 1933, as amended.

(aa) “Service Provider” means an Employee, Director or Consultant.

(bb) “Share” means a share of the Common Stock, as adjusted in accordance with
Section 13 below.

(cc) “Stock Purchase Right” means a right to purchase Common Stock pursuant to
Section 11 below.

(dd) “Subsidiary” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code.

3. Stock Subject to the Plan.    Subject to the provisions of Section 13 below,
the maximum aggregate number of Shares that may be subject to option and sold
under the Plan is 11,287,500 Shares. The Shares may be authorized but unissued,
or reacquired Common Stock.

If an Option or Stock Purchase Right expires or becomes unexercisable without
having been exercised in full, or is surrendered pursuant to an Exchange
Program, the unpurchased Shares which were subject thereto shall become
available for future grant or sale under the Plan (unless the Plan has
terminated). However, Shares that have actually been issued under the Plan, upon
exercise of either an Option or Stock Purchase Right, shall not be returned to
the Plan and shall not become available for future distribution under the Plan,
except that if Shares of unvested Restricted Stock are repurchased by the
Company, such Shares shall become available for future grant under the Plan.

 

- 3 -



--------------------------------------------------------------------------------

4. Administration of the Plan.

(a) Administrator.    The Plan shall be administered by the Board or a Committee
appointed by the Board, which Committee shall be constituted to comply with
Applicable Laws.

(b) Powers of the Administrator.    Subject to the provisions of the Plan and,
in the case of a Committee, the specific duties delegated by the Board to such
Committee, and subject to the approval of any relevant authorities, the
Administrator shall have the authority in its discretion:

(i) to determine the Fair Market Value;

(ii) to select the Service Providers to whom Options and Stock Purchase Rights
may from time to time be granted hereunder;

(iii) to determine the number of Shares to be covered by each award granted
hereunder;

(iv) to approve forms of agreement for use under the Plan;

(v) to determine the terms and conditions, of any Option or Stock Purchase Right
granted hereunder. Such terms and conditions include, but are not limited to,
the exercise price, the time or times when Options or Stock Purchase Rights may
be exercised (which may be based on performance criteria), any vesting
acceleration or waiver of forfeiture restrictions, and any restriction or
limitation regarding any Option or Stock Purchase Rights or the Common Stock
relating thereto, based in each case on such factors as the Administrator, in
its sole discretion, shall determine;

(vi) to initiate an Exchange Program;

(vii) to prescribe, amend and rescind rules and regulations relating to the
Plan, including rules and regulations relating to sub-plans established for the
purpose of satisfying applicable foreign laws;

(viii) to allow Optionees to satisfy withholding tax obligations by electing to
have the Company withhold from the Shares to be issued upon exercise of an
Option or Stock Purchase Right that number of Shares having a Fair Market Value
equal to the minimum amount required to be withheld. The Fair Market Value of
the Shares to be withheld shall be determined on the date that the amount of tax
to be withheld is to be determined. All elections by Optionees to have Shares
withheld for this purpose shall be made in such form and under such conditions
as the Administrator may deem necessary or advisable; and

(ix) to construe and interpret the terms of the Plan and Options and Stock
Purchase Rights granted pursuant to the Plan.

(c) Effect of Administrator’s Decision.    All decisions, determinations and
interpretations of the Administrator shall be final and binding on all
Optionees.

 

- 4 -



--------------------------------------------------------------------------------

5. Eligibility.    Nonstatutory Stock Options and Stock Purchase Rights may be
granted to Service Providers. Incentive Stock Options may be granted only to
Employees.

6. Limitations.

(a) Incentive Stock Option Limit.    Each Option shall be designated in the
Option Agreement as either an Incentive Stock Option or a Nonstatutory Stock
Option. However, notwithstanding such designation, to the extent that the
aggregate Fair Market Value of the Shares with respect to which Incentive Stock
Options are exercisable for the first time by the Optionee during any calendar
year (under all plans of the Company and any Parent or Subsidiary) exceeds
$100,000, such Options shall be treated as Nonstatutory Stock Options. For
purposes of this Section 6(a), Incentive Stock Options shall be taken into
account in the order in which they were granted. The Fair Market Value of the
Shares shall be determined as of the time the Option with respect to such Shares
is granted.

(b) At-Will Employment.    Neither the Plan nor any Option or Stock Purchase
Right shall confer upon any Optionee any right with respect to continuing the
Optionee’s relationship as a Service Provider with the Company, nor shall it
interfere in any way with the Optionee’s right or the Company’s right to
terminate such relationship at any time, with or without cause, and with or
without notice.

7. Term of Plan.    Subject to stockholder approval in accordance with
Section 19, the Plan shall become effective upon its adoption by the Board.
Unless sooner terminated under Section 15, it shall continue in effect for a
term of ten (10) years from the later of (i) the effective date of the Plan or
(ii) the date of the most recent Board approval of an increase in the number of
Shares reserved for issuance under the Plan.

8. Term of Option.    The term of each Option shall be stated in the Option
Agreement; provided, however, that the term shall be no more than ten (10) years
from the date of grant thereof. In the case of an Incentive Stock Option granted
to an Optionee who, at the time the Option is granted, owns stock representing
more than ten percent (10%) of the voting power of all classes of stock of the
Company or any Parent or Subsidiary, the term of the Option shall be five
(5) years from the date of grant or such shorter term as may be provided in the
Option Agreement.

9. Option Exercise Price and Consideration.

(a) Exercise Price.    The per share exercise price for the Shares to be issued
upon exercise of an Option shall be such price as is determined by the
Administrator, but shall be subject to the following:

(i) In the case of an Incentive Stock Option

(A) granted to an Employee who, at the time of grant of such Option, owns stock
representing more than ten percent (10%) of the voting power of all classes of
stock of the Company or any Parent or Subsidiary, the exercise price shall be no
less than 110% of the Fair Market Value per Share on the date of grant.

 

- 5 -



--------------------------------------------------------------------------------

(B) granted to any other Employee, the per Share exercise price shall be no less
than 100% of the Fair Market Value per Share on the date of grant.

(ii) In the case of a Nonstatutory Stock Option

(A) granted to any other Service Provider, the per Share exercise price shall be
determined by the Administrator.

(iii) Notwithstanding the foregoing, Options may be granted with a per Share
exercise price other than as required above pursuant to a merger or other
corporate transaction.

(b) Forms of Consideration.    The consideration to be paid for the Shares to be
issued upon exercise of an Option, including the method of payment, shall be
determined by the Administrator (and, in the case of an Incentive Stock Option,
shall be determined at the time of grant). Such consideration may consist of,
without limitation, (1) cash, (2) check, (3) promissory note, (4) other Shares,
provided Shares acquired directly from the Company (x) have been owned by the
Optionee for more than six (6) months on the date of surrender, and (y) have a
Fair Market Value on the date of surrender equal to the aggregate exercise price
of the Shares as to which such Option shall be exercised, (5) consideration
received by the Company under a cashless exercise program implemented by the
Company in connection with the Plan, or (6) any combination of the foregoing
methods of payment. In making its determination as to the type of consideration
to accept, the Administrator shall consider if acceptance of such consideration
may be reasonably expected to benefit the Company.

10. Exercise of Option.

(a) Procedure for Exercise; Rights as a Stockholder.    Any Option granted
hereunder shall be exercisable according to the terms hereof at such times and
under such conditions as determined by the Administrator and set forth in the
Option Agreement. An Option may not be exercised for a fraction of a Share.

(i) An Option shall be deemed exercised when the Company receives: (i) written
or electronic notice of exercise (in accordance with the Option Agreement) from
the person entitled to exercise the Option, and (ii) full payment for the Shares
with respect to which the Option is exercised. Full payment may consist of any
consideration and method of payment authorized by the Administrator and
permitted by the Option Agreement and the Plan. Shares issued upon exercise of
an Option shall be issued in the name of the Optionee or, if requested by the
Optionee, in the name of the Optionee and the Optionee’s spouse. Until the
Shares are issued (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company), no right to vote
or receive dividends or any other rights as a stockholder shall exist with
respect to the Shares, notwithstanding the exercise of the Option. The Company
shall issue (or cause to be issued) such Shares promptly after the Option is
exercised. No adjustment will be made for a dividend or other right for which
the record date is prior to the date the Shares are issued, except as provided
in Section 13.

 

- 6 -



--------------------------------------------------------------------------------

(ii) Exercise of an Option in any manner shall result in a decrease in the
number of Shares thereafter available, both for purposes of the Plan and for
sale under the Option, by the number of Shares as to which the Option is
exercised.

(b) Termination of Relationship as a Service Provider.    If an Optionee ceases
to be a Service Provider other than upon such Optionee’s death or Disability,
such Optionee may exercise such Optionee’s Option within such period of time as
is specified in the Option Agreement to the extent that the Option is vested on
the date of termination (but in no event later than the expiration of the term
of the Option as set forth in the Option Agreement). In the absence of a
specified time in the Option Agreement, the Option shall remain exercisable for
three (3) months following the Optionee’s termination. If, on the date of
termination, the Optionee is not vested as to such Optionee’s entire Option, the
Shares covered by the unvested portion of the Option shall revert to the Plan.
If, after termination, the Optionee does not exercise such Optionee’s Option
within the time specified by the Administrator, the Option shall terminate, and
the Shares covered by such Option shall revert to the Plan.

(c) Disability of Optionee.     If an Optionee ceases to be a Service Provider
as a result of the Optionee’s Disability, such Optionee may exercise such
Optionee’s Option within such period of time as is specified in the Option
Agreement to the extent the Option is vested on the date of termination (but in
no event later than the expiration of the term of such Option as set forth in
the Option Agreement). In the absence of a specified time in the Option
Agreement, the Option shall remain exercisable for twelve (12) months following
the Optionee’s termination. If, on the date of termination, the Optionee is not
vested as to such Optionee’s entire Option, the Shares covered by the unvested
portion of the Option shall revert to the Plan. If, after termination, the
Optionee does not exercise such Optionee’s Option within the time specified
herein, the Option shall terminate, and the Shares covered by such Option shall
revert to the Plan.

(d) Death of Optionee.     If an Optionee dies while a Service Provider, the
Option may be exercised within such period of time as is specified in the Option
Agreement to the extent that the Option is vested on the date of death (but in
no event later than the expiration of the term of such Option as set forth in
the Option Agreement) by the Optionee’s designated beneficiary, provided such
beneficiary has been designated prior to such Optionee’s death in a form
acceptable to the Administrator. If no such beneficiary has been designated by
the Optionee, then such Option may be exercised by the personal representative
of the Optionee’s estate or by the person(s) to whom the Option is transferred
pursuant to the Optionee’s will or in accordance with the laws of descent and
distribution. In the absence of a specified time in the Option Agreement, the
Option shall remain exercisable for twelve (12) months following the Optionee’s
death. If, at the time of death, the Optionee is not vested as to the entire
Option, the Shares covered by the unvested portion of the Option shall revert to
the Plan. If the Option is not so exercised within the time specified herein,
the Option shall terminate, and the Shares covered by such Option shall revert
to the Plan.

(e) Leaves of Absence.

(i) Unless the Administrator provides otherwise, vesting of Options granted
hereunder shall be suspended during any unpaid leave of absence.

 

- 7 -



--------------------------------------------------------------------------------

(ii) A Service Provider shall not cease to be an Employee in the case of (A) any
leave of absence approved by the Company or (B) transfers between locations of
the Company or between the Company, its Parent, any Subsidiary, or any
successor.

(iii) For purposes of Incentive Stock Options, no such leave may exceed ninety
(90) days, unless reemployment upon expiration of such leave is guaranteed by
statute or contract. If reemployment upon expiration of a leave of absence
approved by the Company is not so guaranteed, then three (3) months following
the 91st day of such leave, any Incentive Stock Option held by the Optionee
shall cease to be treated as an Incentive Stock Option and shall be treated for
tax purposes as a Nonstatutory Stock Option.

11. Stock Purchase Rights.

(a) Rights to Purchase.    Stock Purchase Rights may be issued either alone, in
addition to, or in tandem with other awards granted under the Plan and/or cash
awards made outside of the Plan. After the Administrator determines that it will
offer Stock Purchase Rights under the Plan, it shall advise the offeree in
writing or electronically of the terms, conditions and restrictions related to
the offer, including the number of Shares that such person shall be entitled to
purchase, the price to be paid, and the time within which such person must
accept such offer. The offer shall be accepted by execution of a Restricted
Stock Purchase Agreement in the form determined by the Administrator.

(b) Repurchase Option.    Unless the Administrator determines otherwise, the
Restricted Stock Purchase Agreement shall grant the Company a repurchase option
exercisable within 90 days of the voluntary or involuntary termination of the
purchaser’s service with the Company for any reason (including death or
disability). The purchase price for Shares repurchased pursuant to the
Restricted Stock Purchase Agreement shall be the original price paid by the
purchaser and may be paid by cancellation of any indebtedness of the purchaser
to the Company. The repurchase option shall lapse at such rate as the
Administrator may determine.

(c) Other Provisions.    The Restricted Stock Purchase Agreement shall contain
such other terms, provisions and conditions not inconsistent with the Plan as
may be determined by the Administrator in its sole discretion.

(d) Rights as a Stockholder.    Once the Stock Purchase Right is exercised, the
purchaser shall have rights equivalent to those of a stockholder and shall be a
stockholder when his or her purchase is entered upon the records of the duly
authorized transfer agent of the Company. No adjustment shall be made for a
dividend or other right for which the record date is prior to the date the Stock
Purchase Right is exercised, except as provided in Section 13 of the Plan.

12. Limited Transferability of Options.    Unless determined otherwise by the
Administrator, Options and Stock Purchase Rights may not be sold, pledged,
assigned, hypothecated, transferred, or disposed of in any manner other than by
will or by the laws of descent and distribution and may be exercised, during the
lifetime of the Optionee, only by the Optionee.

13. Adjustments; Dissolution or Liquidation; Merger or Change of Control.

 

- 8 -



--------------------------------------------------------------------------------

(a) Adjustments.    In the event that any dividend or other distribution
(whether in the form of cash, Shares, other securities, or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of
Shares or other securities of the Company, or other change in the corporate
structure of the Company affecting the Shares occurs, the Administrator, in
order to prevent diminution or enlargement of the benefits or potential benefits
intended to be made available under the Plan, may (in its sole discretion)
adjust the number and class of Shares that may be delivered under the Plan
and/or the number, class, and price of Shares covered by each outstanding Option
or Stock Purchase Right.

(b) Dissolution or Liquidation.    In the event of the proposed dissolution or
liquidation of the Company, the Administrator shall notify each Optionee as soon
as practicable prior to the effective date of such proposed transaction. To the
extent it has not been previously exercised, an Option will terminate
immediately prior to the consummation of such proposed action.

(c) Merger or Change of Control.    In the event of (x) a merger of the Company
with or into another entity (other than a merger effected primarily for the
purpose of changing the Company’s state of incorporation) or (y) any other
Change of Control, each outstanding Option and Stock Purchase Right shall be
assumed or an equivalent option or right substituted by the successor entity (or
a Parent or Subsidiary of the successor entity). In the event that the successor
entity (or a Parent or Subsidiary of the successor entity) refuses to assume or
substitute for an Option or Stock Purchase Right, the Optionee shall fully vest
in and have the right to exercise such Option or Stock Purchase Right as to all
of the Optioned Stock, including Shares as to which such Option or Stock
Purchase Right would not otherwise be vested or exercisable. If an Option or
Stock Purchase Right becomes fully vested and exercisable in lieu of assumption
or substitution in the event of a merger or Change of Control, the Administrator
shall notify the Optionee in writing or electronically that the Option or Stock
Purchase Right shall be fully exercisable for a period of time as determined by
the Administrator, and the Option or Stock Purchase Right shall terminate upon
expiration of such period. For the purposes of this paragraph, an Option or
Stock Purchase Right shall be considered assumed if, following the merger or
Change of Control, the option or right confers the right to purchase or receive,
for each Share of Optioned Stock subject to such Option or Stock Purchase Right
immediately prior to the merger or Change of Control, the consideration (whether
stock, cash, or other securities or property) received in the merger or Change
of Control by holders of Common Stock for each Share held on the effective date
of the merger or Change of Control (and if holders were offered a choice of
consideration, the type of consideration chosen by the holders of a majority of
the outstanding Shares); provided, however, that if such consideration received
in the merger or Change of Control is not solely common stock of the successor
entity or its Parent, the Administrator may, with the consent of the successor
entity, provide for the consideration to be received upon the exercise of the
Option or Stock Purchase Right, for each Share of Optioned Stock subject to the
Option or Stock Purchase Right, to be solely common stock of the successor
entity or its Parent equal in fair market value to the per share consideration
received by holders of Common Stock in the merger or Change of Control.

14. Time of Granting Options and Stock Purchase Rights.    The date of grant of
an Option or Stock Purchase Right shall, for all purposes, be the date on which
the Administrator makes the

 

- 9 -



--------------------------------------------------------------------------------

determination granting such Option or Stock Purchase Right, or such later date
as is determined by the Administrator. Notice of the determination shall be
given to each Service Provider to whom an Option or Stock Purchase Right is so
granted within a reasonable time after the date of such grant.

15. Amendment and Termination of the Plan.

(a) Amendment and Termination.    The Board may at any time amend, alter,
suspend or terminate the Plan.

(b) Stockholder Approval.    The Board shall obtain stockholder approval of any
Plan amendment to the extent necessary and desirable to comply with Applicable
Laws.

(c) Effect of Amendment or Termination.    No amendment, alteration, suspension
or termination of the Plan shall impair the rights of any Optionee, unless
mutually agreed otherwise between the Optionee and the Administrator, which
agreement must be in writing and signed by the Optionee and the Company.
Termination of the Plan shall not affect the Administrator’s ability to exercise
the powers granted to it hereunder with respect to Options granted under the
Plan prior to the date of such termination.

16. Conditions Upon Issuance of Shares.

(a) Legal Compliance.    Shares shall not be issued pursuant to the exercise of
an Option unless the exercise of such Option and the issuance and delivery of
such Shares shall comply with Applicable Laws and shall be further subject to
the approval of counsel for the Company with respect to such compliance.

(b) Investment Representations.    As a condition to the exercise of an Option,
the Administrator may require the person exercising such Option to represent and
warrant at the time of any such exercise that the Shares are being purchased
only for investment and without any present intention to sell or distribute such
Shares if, in the opinion of counsel for the Company, such a representation is
required.

17. Inability to Obtain Authority.    The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, shall relieve the Company of any liability in respect
of the failure to issue or sell such Shares as to which such requisite authority
shall not have been obtained.

18. Reservation of Shares.    The Company, during the term of this Plan, shall
at all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan.

19. Stockholder Approval.    The Plan shall be subject to approval by the
stockholders of the Company within twelve (12) months after the date the Plan is
adopted. Such stockholder approval shall be obtained in the degree and manner
required under Applicable Laws.

 

- 10 -



--------------------------------------------------------------------------------

APPENDIX A

TO

MAVENIR SYSTEMS, INC. 2005 STOCK PLAN

California Residents Only

This Appendix A to the Mavenir Systems, Inc. 2005 Stock Plan shall apply only to
Optionees and Purchasers who are residents of the State of California and who
are receiving Awards under the Plan. Capitalized terms contained herein shall
have the same meanings given to them in the Plan, unless otherwise provided by
this Appendix A. Notwithstanding any provisions contained in the Plan to the
contrary and to the extent required by Applicable Laws, the following terms
shall apply to all Awards granted to residents of the State of California, until
such time as the Administrator amends this Appendix A.

(a) Nonstatutory Stock Options granted to a person who, at the time of grant of
such Option, owns stock representing more than ten percent (10%) of the voting
power of all classes of stock of the Company or any Parent or Subsidiary, shall
have an exercise price not less than 110% of the Fair Market Value per Share on
the date of grant. Nonstatutory Stock Options granted to any other person shall
have an exercise price that is not less than eighty-five percent (85%) of the
Fair Market Value per Share on the date of grant. Notwithstanding the foregoing,
Options may be granted with a per Share exercise price other than as required
above pursuant to a merger or other corporate transaction.

(b) Restricted Stock may only be issued pursuant to the exercise of a Stock
Purchase Right granted under the Plan. The purchase price of such Restricted
Stock shall be in an amount the Administrator deems appropriate in accordance
with Applicable Laws.

(c) The term of each Option shall be stated in the Option Agreement, provided,
however, that the term shall be no more than ten (10) years from the date of
grant thereof. The term of each Restricted Stock Purchase Agreement shall be no
more than ten (10) years from the date the agreement is entered into.

(d) Unless determined otherwise by the Administrator, Options or Stock Purchase
Rights may not be sold, pledged, assigned, hypothecated, transferred, or
disposed of in any manner other than by will or the laws of descent and
distribution, and may be exercised during the lifetime of the Optionee, only by
the Optionee. If the Administrator in its sole discretion makes an Option or
Stock Purchase Right transferable, such Option or Stock Purchase Right may only
be transferred (i) by will, (ii) by the laws of descent and distribution, or
(iii) to family members (within the meaning of Rule 701 of the Securities Act of
1933, as amended) through gifts or domestic relations orders, as permitted by
Rule 701 of the Securities Act of 1933, as amended.

(e) Any Option granted hereunder shall be exercisable according to the terms
hereof at such times and under such conditions as determined by the
Administrator and set forth in the Option Agreement. Except in the case of
Options granted to officers, Directors and Consultants, Options shall become
exercisable at a rate of no less than twenty percent (20%) per year over five
(5) years from the date the Options are granted.



--------------------------------------------------------------------------------

(f) Unless employment or service is terminated for cause (as defined by the
Administrator), the Optionee may exercise his or her Option within thirty
(30) days of termination, or such longer period of time as specified in the
Option Agreement, to the extent that the Option is vested on the date of
termination (but in no event later than the expiration of the term of the Option
as set forth in the Option Agreement).

(g) If Optionee’s employment or service terminates as a result of the Optionee’s
Disability, Optionee may exercise his or her Option within six (6) months of
termination, or such longer period of time as specified in the Option Agreement,
to the extent the Option is vested on the date of termination (but in no event
later than the expiration of the term of such Option as set forth in the Option
Agreement).

(h) If Optionee dies while a Service Provider, the Option may be exercised
within six (6) months following Optionee’s death, or such longer period of time
as specified in the Option Agreement, to the extent the Option is vested on the
date of termination (but in no event later than the expiration of the term of
such Option as set forth in the Option Agreement) by the Optionee’s designated
beneficiary, personal representative, or by the person(s) to whom the Option is
transferred pursuant to the Optionee’s will or in accordance with the laws of
descent and distribution.

(i) No Option or Stock Purchase Right shall be granted to a resident of
California more than ten (10) years after the earlier of the date of adoption of
the Plan or the date the Plan is approved by the stockholders.

(j) The Company shall provide to each Optionee and Purchaser, not less
frequently than annually during the period such Optionee or Purchaser has one or
more Awards outstanding, copies of annual financial statements. The Company
shall not be required to provide such statements to key Employees whose duties
in connection with the Company assure their access to equivalent information.

(k) In the event that any dividend or other distribution (whether in the form of
cash, Shares, other securities, or other property), recapitalization, stock
split, reverse stock split, reorganization, merger, consolidation, split-up,
spin-off, combination, repurchase, or exchange of Shares or other securities of
the Company, or other change in the corporate structure of the Company affecting
the Shares occurs, the Administrator, in order to prevent diminution or
enlargement of the benefits or potential benefits intended to be made available
under the Plan, may (in its sole discretion) adjust the number and class of
shares of common stock that may be delivered under the Plan and/or the number,
class, and price of shares covered by each outstanding Option; provided,
however, that the Administrator shall make such adjustments to the extent
required by Section 25102(o) of the California Corporations Code.

(l) This Appendix A shall be deemed to be part of the Plan and the Administrator
shall have the authority to amend this Appendix A in accordance with Section 15
of the Plan.

 

A-2



--------------------------------------------------------------------------------

APPENDIX B

MAVENIR SYSTEMS, INC.

ADDITIONAL TERMS AND CONDITIONS FOR EMPLOYEES RESIDENT IN INDIA

The additional terms and conditions detailed below are to be read in conjunction
with the Plan and the Option Agreement. Any terms and provisions not
specifically defined below for Employees subject to the laws of India will have
the same meaning as defined in the Plan and the Option Agreement.

1. Definitions. Notwithstanding the provisions of the Plan, the following
definitions will have the meaning given to them for Options granted to Employees
resident in India.

(a) “Employee” means any person permanently employed by the Company or any
Indian Subsidiary of the Company or a director, whether whole-time or not, of
the Company or any Indian Subsidiary of the Company, within the meaning of the
Employees’ Stock Option Plan or Scheme Guidelines issued by the Ministry of
Finance of the Government of India on October 11, 2001. The term “Employee”,
however, will not include an individual who is a Promoter (or belongs to the
Promoter Group) or a director of the Company or any Indian Subsidiary of the
Company who either by himself or through his Relative or through a corporate
entity, holds, directly or indirectly, more than 10% of the equity of the
Company.

(b) “Relative” means immediate relative, namely one’s spouse, parent, brother,
sister or child of the person or spouse.

(c) “FEMA” means the Foreign Exchange Management Act, 1999 of India, the rules
and regulations notified thereunder and any amendments thereto. The restrictions
under FEMA, as referred to in this Appendix B and as existing on the effective
date of this Appendix B, will be read to include the amendments made to FEMA
subsequent to the effective date of this Appendix B and will be deemed to have
always included such amendments.

(d) “Indian Subsidiary” for the purpose of this Appendix B, means Mavenir
Systems Private Limited for so long as the holding-subsidiary relationship exits
between the Company and Mavenir Systems Private Limited, as per the provisions
of Section 4 of the Indian Companies Act, 1956.

(e) “Promoter” the person or persons who are in over-all control of the Indian
Subsidiary, who are instrumental in the formation of the Indian Subsidiary or
program pursuant to which the shares were offered to the public, or the person
or persons named in the offer document as promoter(s), provided that a director
or officer of the Indian Subsidiary, if he is acting as such only in his
professional capacity, will not be deemed to be a Promoter. Where a Promoter of
the Indian Subsidiary is a body corporate, the promoters of that body corporate
will also be deemed to be Promoters of the Indian Subsidiary.



--------------------------------------------------------------------------------

(f) “Promoter Group” means a Relative of the Promoter, persons whose
shareholding is aggregated for the purpose of disclosing in the offer document
“shareholding of the promoter group.

2. Purpose. The purpose of this Appendix B is to establish certain rules
applicable to Shares which may be granted under the Plan from time to time to
Employees of the Indian Subsidiary, who are residents of the Republic of India,
in compliance with the exchange control, securities and other Applicable Laws
currently in force in India. Except as otherwise provided by this Appendix B,
all Shares granted pursuant to this Appendix B shall be governed by the terms of
the Plan. In the event of a conflict between the provisions of the Plan and the
provisions of this Appendix B, the provisions of this Appendix B shall prevail.

3. Consideration. Except as otherwise provided below, payment of the exercise
price for the number of Shares being purchased pursuant to any Option will be
made (i) in cash, by check or cash equivalent, (ii) pursuant to a cashless
exercise program implemented by the Company in connection with the Plan,
(iii) by such other consideration as may be approved by the Administrator from
time to time to the extent permitted by Applicable Law, or (iv) by any
combination thereof. Notwithstanding the foregoing, the above procedures will be
subject to compliance with the applicable regulations under FEMA.

4. Eligibility. Notwithstanding the provisions of the Plan, Options in the form
of Shares granted to residents of India may only be granted to Employees who
are, on the date of grant, “resident” in India in accordance with the provisions
of FEMA and satisfy the provisions in Section 5 of the Plan regarding
eligibility, as applicable. Consultants resident in India will not be eligible
to receive Options under this Appendix B.

Options may be granted to Employees in accordance with the terms of the Plan and
this Appendix B to the Plan as the Administrator deems appropriate. The number
of Shares that may be granted subject to Options under the Plan and this
Appendix B to an individual Employee of the Indian Subsidiary will not exceed
11,287,500 (subject to adjustment as provided in Section 13 of the Plan). In
determining which Employees may be granted Options and for determining the
quantum of Options to be granted, the Administrator will take into account
whether Options will provide additional incentive to Employees, whether such
Options will promote the success of the Company’s business, the potential for
future contribution to the Company and the Indian Subsidiary, integrity, number
of employment years and any other factor(s) as deemed appropriate by the
Administrator.

5. Basis of Valuation of the Shares. The Administrator will determine the fair
market value of the Shares based upon the Company’s accounts for the previous
three financial years (or those that may be available to the Administrator, in
case the accounts for three financial years is not available at the time of such
determination), current book value per Share, the price at which Shares have
previously been issued by the Company, the liquidation rights and other
preferences to which the holders of those Shares are entitled, the lack of
marketability of the Shares, the start-up nature of the Company and other
factors that the Administrator considers appropriate in good faith.

6. Exercise Price. The per share exercise price for the Shares to be issued upon
exercise of an Option will be such price as is determined by the Administrator
in a manner consistent with Section 9(a) of the Plan.

 

B-2



--------------------------------------------------------------------------------

7. Non-Transferability of Options. Unless determined otherwise by the
Administrator, Options may not be sold, pledged, assigned, hypothecated,
transferred, or disposed of in any manner other than by will or the laws of
descent and distribution, and may be exercised during the lifetime of the
Participant, only by the Participant. If the Administrator in its sole
discretion makes an Option transferable, such Option may only be transferred
pursuant to the provisions of Section 12 of the Plan.

8. Restrictions on Shares. The Administrator may place restrictions on the
transferability of Shares acquired pursuant to an Option as it deems appropriate
in its sole discretion, including, without limitation, (i) rights to repurchase
upon termination as an Employee, (ii) rights of first refusal, and (iii) market
lock-up provisions.

9. Corporate Transaction. Notwithstanding the provisions of the Plan, if the
successor corporation (or its Parent) in a transaction described in
Section 13(c) of the Plan intends to assume or substitute each outstanding
Option and the rules and regulations governing Options granted to Employees in
India (the “Indian Options”) do not permit assumption or substitution of Indian
Options in the same manner as the other Options then the Administrator, in its
discretion, may provide for the termination of the Indian Options upon the
consummation of the transaction or provide for the assumption or substitution of
the Indian Options in a different manner than the assumption or substitution of
the other Options.

10. Stockholder Approval. The Plan (and therefore the authority of the
Administrator to adopt this Appendix B) will be subject to approval by the
stockholders of the Company as provided in Section 19 of the Plan.

11. Currency Exchange Rates. Except as otherwise determined by the
Administrator, all monetary values under this Appendix B including, without
limitation, the Fair Market Value per share of Common Stock and the Exercise
Price shall be stated in US Dollars. Any changes or fluctuations in the exchange
rate at which amounts paid by an Optionee in currencies other than US Dollars
are converted into US Dollars or amounts paid to an Optionee in US Dollars are
converted into currencies other than US Dollars shall be borne solely by the
Optionee.

12. Amendment and Termination. The conditions contained in the Plan shall not be
changed as it applies to Options granted under this Appendix B after the Plan is
approved by the Board and filed with the Chief Commissioner of Income-tax. In
the event the Board decides, pursuant to Section 15(a) of the Plan, to amend,
alter, suspend or terminate the Plan as it applies to Options granted under this
Appendix B, the same shall be furnished to the Chief Commissioner of Income Tax
or such other governmental body as directed by it and consent be sought to such
amendments.”

 

B-3



--------------------------------------------------------------------------------

APPENDIX C

MAVENIR SYSTEMS, INC.

ADDITIONAL TERMS AND CONDITIONS FOR EMPLOYEES RESIDENT IN UNITED KINGDOM

The additional terms and conditions detailed below are to be read in conjunction
with the Plan and the Option Agreement. Any terms and provisions not
specifically defined below for Employees subject to the laws of the United
Kingdom will have the same meaning as defined in the Plan and the Option
Agreement.

The purpose of this Sub-Plan is to provide incentive for present and future
service providers of Mavenir Systems, Inc. through the grant of options over
Common Stock.

This Sub-Plan is governed by the Mavenir Systems, Inc. 2005 Stock Plan and all
its provisions shall be identical to those of the Plan save that the provisions
set out below shall be as stated in this Sub-Plan in order to accommodate the
specific requirements of UK law.

Purposes of the Sub-Plan. The purposes of this Stock Sub-Plan are to attract and
retain the best available personnel for positions of substantial responsibility,
to provide additional incentive to service providers and to promote the success
of the Company’s business. Options granted under the Sub-Plan will be
Nonstatutory Stock Options (UK Unapproved Options). Stock Purchase Rights may
also be granted under the Sub-Plan.